Matter of E.D. v T.D. (2019 NY Slip Op 08792)





Matter of E.D. v T.D.


2019 NY Slip Op 08792


Decided on December 10, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2019

Richter, J.P., Manzanet-Daniels, Gische, Webber, Kern, JJ.


10404

[*1] In re E.D., Petitioner-Appellant,
vT.D., Respondent-Respondent.


Blank Rome LLP, New York (Brett S. Ward of counsel), for appellant.
Marzano Lawyers PLLC, New York (Naved Amed of counsel), for respondent.

Order, Family Court, New York County (Jonathan H. Shim, J.), entered on or about March 28, 2019, which denied petitioner mother's objection to an order, same court (Support Magistrate Lewis A. Borofsky), entered on or about April 4, 2018, which, after a trial, dismissed her petition for downward modification of child support, unanimously affirmed, without costs.
We accord great deference to the findings of the Support Magistrate, who is in the best position to assess the credibility of the witnesses and the evidence presented (Matter of Minerva R. v Jorge L.A., 59 AD3d 243 [1st Dept 2009]).
The Family Court properly found that the mother failed to produce evidence substantiating her testimony about the extent to which the parties' son's medical care impacted upon her ability to seek employment.
A court is not required, in evaluating grounds for modification, to accept a parent's testimony that he or she is prevented from working (see e.g. Matter of Angela B. v Gustavo D., 150 AD3d 471 [1st Dept 2017]; Matter of Elyorah E. v Ian E., 127 AD3d 449 [1st Dept 2015]; Matter of Virginia S. v Thomas S., 58 AD3d 441 [1st Dept 2009]; Matter of Maria T. v Kwame A., 35 AD3d 239 [1st Dept 2006]).
We have considered the mother's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 10, 2019
CLERK